United States Court of Appeals
                     For the First Circuit


No. 17-2021

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          DONALD REID,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Boudin and Barron, Circuit Judges.



     Elizabeth A. Billowitz on brief for appellant.
     Benjamin M. Block, Assistant United States Attorney, and
Halsey B. Frank, United States Attorney, on brief for appellee.



                        August 10, 2018
              BOUDIN, Circuit Judge.          Donald Reid pled guilty to

possession with intent to distribute cocaine and heroin.                      21

U.S.C. §§ 841(a)(1), 841(b)(1)(C).          The district court found Reid

to   be   a   career   offender,   U.S.S.G.    §   4B1.1(a),   subject   to    a

guidelines sentencing range ("GSR") of 151 to 188 months, but it

sentenced him to a below-guidelines term of seventy-eight months

in prison.      On appeal, Reid challenges his sentence.

              On May 27, 2016, in the course of a wiretap investigation

into a drug trafficking conspiracy in the Portland, Maine area,

law enforcement agents arrested Reid shortly after he traveled by

bus from New York to Portland with 253 grams of cocaine and twenty-

eight grams of heroin in his backpack.             Reid was charged, along

with others, with conspiracy to distribute cocaine and heroin, 21

U.S.C. §§ 841(a)(1), 846, but thereafter pled guilty to possession

with intent to distribute, id. §§ 841(a)(1), 841(b)(1)(C).

              The presentence investigation report ("PSR") said that

there was "no evidence to suggest that [Reid] was engaged in any

further activities of the drug conspiracy" beyond acting as a

courier.      The PSR recommended a two-level minor participant role

reduction, U.S.S.G. § 3B1.2(b), but it advised against a four-

level minimal participant reduction, id. § 3B1.2(a), because Reid

"must have had some knowledge and understanding of the scope of

the criminal enterprise and the activities of those involved to be




                                    - 2 -
trusted to transport that significant amount of narcotics across

multiple states."

             The PSR also set forth Reid's lengthy criminal history,

which included a juvenile conviction at age thirteen for third-

degree robbery; adult convictions at age seventeen for possession

of   crack    cocaine   and   first-degree   robbery;     and   subsequent

convictions for disobeying an officer and resisting arrest, sale

of a half-gram of cocaine, second-degree possession of a forged

instrument, and conspiracy to defraud the United States by altering

postal money orders.      Reid's convictions for first-degree robbery

and sale of cocaine qualified him as a career offender under

U.S.S.G. § 4B1.1(a).

             At the sentencing hearing on September 18, 2017, defense

counsel conceded that there was a "sufficient basis . . . to

substantiate" Reid's career offender designation, but sought a

reduced variant sentence.       The district court accordingly found

that Reid was a career offender, with a corresponding total offense

level of twenty-nine--after a three-level decrease for acceptance

of   responsibility,    U.S.S.G.   §   3E1.1--and   a   criminal   history

category of VI.     Reid's career offender status mooted his request

for a minimal participant reduction because the career offender

guidelines do not allow for role reductions.            "[I]n any event,"

the court found, Reid did not qualify for the minimal participant

reduction.


                                   - 3 -
           Reid's advisory GSR as a career offender was 151 to 188

months.    The government recommended a below-guidelines sentence

"in the neighborhood of six years" based on Reid's youth at the

time of his predicate robbery conviction and the small quantity

involved   in    his    predicate    drug     trafficking        conviction.      The

evidence, the government recognized, did not suggest that Reid had

further involvement in the conspiracy beyond the one trip. Defense

counsel,   pointing       to    Reid's     peripheral     role    in   the   instant

conspiracy, his disadvantaged upbringing, and the circumstances of

his predicate convictions, requested a sentence within the GSR

that would have applied had Reid not qualified as a career offender

(twenty-seven to thirty-three months).

           The    court        sentenced    Reid   to    seventy-eight       months'

imprisonment--a        sentence    significantly        below    Reid's   GSR   as   a

career offender. The judge stressed that Reid had been "a prolific

criminal" since a young age and that, by the age of thirty-one, he

had "an amazing record of criminal activity." The judge also noted

that over the years Reid had "taken advantage of repeated leniency"

and had violated parole.

           Remarking that Reid's was a "very difficult case," the

court looked for but found "not much" in terms of redeeming factors

or prospects for improvement:              The court stated that "every time

[Reid] had a chance, he . . . committed another crime."                         After

considering a ten-year sentence "to protect the public from someone


                                         - 4 -
who is a career criminal," the court settled for a sentence even

further below the adopted GSR.

              On appeal, Reid's first claim of error is that the court

wrongly denied him a minimal participant reduction.                    U.S.S.G.

§ 3B1.2(a).        However, Reid's offense level was dictated by the

career    offender       guidelines,    which      do   not   countenance   role

reductions:        U.S.S.G. § 4B1.1(b) provides that where, as here,

"the offense level for a career offender . . . is greater than the

offense level otherwise applicable, the [career offender] offense

level . . . shall apply."              Accordingly, a minimal participant

designation would not have helped Reid.                  See United States v.

Morales-Diaz, 925 F.2d 535, 540 (1st Cir. 1991); United States v.

Davis, 873 F.3d 343, 346 (1st Cir. 2017).

              Reid's main claim is that his sentence is unreasonable.

The    crux   of   his    argument     is   that   although    he   "technically

qualifie[s]" as a career offender, the district court should not

have treated him as such for sentencing purposes because of his

"unique circumstances."          (Reid also suggests that it is unclear

whether the district court sentenced him as a career offender, but

twice the court flatly stated that it was treating Reid as such.)

              The court, Reid claims, failed to address explicitly and

take   into    account     how   his   "traumatic"      upbringing--marked    by

abandonment and abuse--made him "less morally culpable" for the




                                       - 5 -
robbery conviction that served as a predicate to his career

offender status.

            We assume, favorably to Reid, that his sentence is

reviewed    for     abuse     of    discretion,     see     United     States     v.

Alejandro-Rosado, 878 F.3d 435, 438-39, 440 (1st Cir. 2017), but

we find none.     Fatal to Reid's challenge is the court's thoughtful

consideration of his personal history and its imposition of a

variant sentence far below the applicable career offender GSR.

            During sentencing the judge provided defense counsel

with   multiple    opportunities      to   convince   the     court      that   Reid

deserved leniency, stating "I'm looking for a spark here that

[Reid] has any concern for the criminal justice system."                        And

before announcing Reid's sentence, the judge stated that he had

considered, among other things, the letters submitted by Reid's

family,    the    PSR   (which     described   in   depth     Reid's     difficult

childhood), defense counsel's arguments (which highlighted Reid's

upbringing and the circumstances of his predicate offenses), and

Reid's "history, record and personal characteristics."

            Reid urges that his "troubled background" warranted

exceptional leniency.         But the court was under no obligation to

agree, see United States v. Vargas-García, 794 F.3d 162, 167 (1st

Cir.   2015),     and   the   court    justifiably        found   this    argument

undermined by Reid's recidivism over more than a decade.                    In all

events, the imposition of a below-guidelines sentence suggests


                                      - 6 -
that the court was somewhat persuaded by Reid's argument for

leniency--albeit not to the extent Reid desired.

          Reid finally argues that the "application of the [career

offender] guideline . . .   ultimately resulted in a sentence that

was substantively unreasonable" and that "the punishment does not

fit the crime." But, having conceded that he qualified as a career

offender, Reid's substantive reasonableness argument is just a

reworking of his argument for a greater downward variance.      In

sum, the below-guidelines sentence of seventy-eight months is a

defensible outcome.    See United States v. Rivera-González, 776
F.3d 45, 51 (1st Cir. 2015); United States v. King, 741 F.3d 305,

310 (1st Cir. 2014).

          Affirmed.




                               - 7 -